Exhibit 99.1 For Immediate Distribution Fundtech Acquires Accountis – Entering the Electronic Invoice Presentment and Payment Business Acquisition further expands Fundtech’s product suite in the corporate banking financial supply chain Jersey City, N.J., February 7, 2008, Fundtech Ltd. (NASDAQ: FNDT), a market leader in global corporate banking solutions, today announced the acquisition of Accountis Ltd. of Bangor, Wales, a leading supplier of electronic invoice presentment and payment (EIPP) systems. Adding EIPP capabilities to Fundtech’s existing product lines of payments, cash management and settlements systems, expands its end-to-end corporate banking systems, and adds to the company’s capabilities in enabling the emerging financial supply chain. Under the terms of the definitive agreement, Fundtech paid GBP 3.8 million in cash at closing and an additional amount of up to GBP 2.0 million in cash will be paid over the next three years based on the financial performance of Accountis.
